Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153632                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 153632
                                                                     COA: 316110
                                                                     Wayne CC: 12-005176-FC
  BRIAN CHRISTOPHER LEE,
           Defendant-Appellant.

  _________________________________________/

         By order of September 29, 2016, the application for leave to appeal the January
  12, 2016 order of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-
  8). On order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453
  (2017), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE that part of the judgment of the Court of Appeals
  remanding this case to the trial court for a hearing pursuant to People v Lockridge, 498
Mich. 358 (2015), and we REMAND this case to the Court of Appeals for plenary review
  of the defendant’s claim that his sentence was disproportionate under the standard set
  forth in People v Milbourn, 435 Mich. 630, 636 (1990). See People v Steanhouse, 500
Mich. at 460-461. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
           s0209
                                                                                Clerk